Citation Nr: 1100486	
Decision Date: 01/05/11    Archive Date: 01/14/11

DOCKET NO.  08-39 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. Ferguson, Counsel



INTRODUCTION

The Veteran had active service from April 1974 to April 1978.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

In June 2010, the Veteran presented testified at a Travel Board 
hearing before the undersigned Veterans Law Judge at the RO.  A 
transcript is in the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran when 
further action is required.


REMAND

The Veteran contends that he currently suffers from hearing loss 
and tinnitus as a result of acoustical trauma sustained due to 
excessive noise exposure while serving as a gunner's mate during 
his period of active military service.  Review of the record 
reveals that this case must be remanded for further evidentiary 
development before the Board may proceed to evaluate the merits 
of the claims.  

The Veteran's DD Form 214N lists his primary and secondary 
military occupational specialty (MOS) in service as gunner's mate 
(missiles), and guided missile launch systems maintenance 
technician.  The Board notes that frequent exposure to loud noise 
would appear to be consistent with the circumstances and 
conditions of such service, and we find the Veteran's competent 
account of such noise exposure to be credible.  See hearing 
transcript, page 9.     

In connection with his claims, the Veteran underwent audiological 
examinations in April 2007 and August 2007.  However, neither 
audiological examination was adequate, for reasons explained 
below. 


In the April 2007 audiological examination report, the examiner 
wrote that the Veteran reported a history of noise exposure in 
service, denied post-service noise exposure, and reported having 
suffered from bilateral tinnitus since leaving service.  The 
examiner diagnosed the Veteran with high frequency sensorineural 
hearing loss bilaterally; and bilateral, subjective, constant, 
and severe tinnitus since service.  The examiner then concluded 
that it is not likely that hearing loss or tinnitus had its 
origin in service because the Veteran's service treatment records 
(STRs) show hearing within normal limits at the time of discharge 
from active duty and there was no documentation of tinnitus in 
the Veteran's STRs, respectively.  

In the August 2007 audiological examination report, the examiner 
wrote that the Veteran reported that his hearing loss began 
gradually over 15 years before and tinnitus began 15 years before 
the examination.  The Veteran also reported in-service noise 
exposure, and denied having any disorders of the ear and noise 
exposure after service.  The examiner concluded that the 
Veteran's hearing loss was not likely caused by or related to in-
service noise exposure because he had normal hearing bilaterally 
upon discharge from the military.  The examiner further concluded 
that the Veteran's tinnitus was not likely caused by or related 
to his in-service noise exposure, because it reportedly began 
after his military service.      

In regard to claimed hearing loss, although the April 2007 VA 
audiological examiner clearly considered whether the Veteran's 
current hearing loss disability had its onset in service, she did 
not address the relative probability that acoustic trauma due to 
excessive noise exposure in service caused a delayed onset of 
hearing loss after service.  See, e.g., hearing transcript, page 
6.  Similarly, although the Board observes that the August 2007 
VA audiological examiner specifically concluded that the 
Veteran's hearing loss was not likely caused by in-service noise 
exposure, the rationale for her conclusion was solely that the 
Veteran had normal hearing bilaterally at discharge.  She also 
did not adequately address the Veteran's contention that in-
service noise exposure resulted in a delayed onset of hearing 
loss, as he contends.    


The requirements for service connection for hearing loss as 
defined in 38 C.F.R. 
§ 3.385 need not be shown by the results of audiometric testing 
during a claimant's period of active military service in order 
for service connection to be granted.  The U.S. Court of Appeals 
for Veterans Claims (Court) has held that 38 C.F.R. § 3.385 does 
not preclude service connection for hearing loss that first met 
the regulation's requirements after service.  Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).  

In regard to tinnitus, the Board notes that the April 2007 
examiner based her conclusion that tinnitus was not likely caused 
by or related to service solely on the fact that there was no 
documentation of tinnitus in the Veteran's STRs, although, at the 
examination, the Veteran had competently reported that he 
experienced tinnitus since service.  See Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007) (competent testimony can be 
rejected only if found to be mistaken or otherwise deemed not 
credible); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 
(Fed. Cir. 2006) (finding that the Board may weigh the absence of 
contemporaneous evidence against the lay evidence in determining 
credibility, but the Board cannot determine that lay evidence 
lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence).  

In Barr v. Nicholson, 21 Vet. App. 303, 311 (2007), the Court 
held that, once VA undertakes the effort to provide an 
examination, it must provide an adequate one.  In the present 
case, the examination reports are not adequate because neither 
examiner adequately addressed the contention by the Veteran that 
his hearing loss had a delayed onset as a result of acoustic 
trauma sustained due to in-service noise exposure; the April 2007 
examiner did not consider the Veteran's lay statements in 
providing her conclusion about the relative probability that 
tinnitus was related to service; and the August 2007 examiner did 
not adequately address the relative probability that tinnitus may 
have had a delayed onset as a result of acoustic trauma sustained 
due to in-service noise exposure.

Further, because it appears from the examination reports that the 
Veteran may have provided inconsistent statements regarding the 
onset of his hearing problems and tinnitus, the Board notes that 
clarification from the Veteran would be helpful in resolving the 
matters on appeal.   

Therefore, in consideration of the foregoing, a remand for 
another examination and medical nexus opinion is necessary in 
order to decide the Veteran's claims on the merits.  See Stefl v. 
Nicholson, 21 Vet. App. 120, 123-24 (2007).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an appropriate 
examination for his claimed hearing loss and 
tinnitus.   The claims file, to include a 
copy of this Remand, must be made available 
to and reviewed by the examiner in 
conjunction with the examination.  All 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should be 
accomplished and all findings reported in 
detail.  In addressing the questions below, 
the examiner's opinion should be informed by 
a review of the Veteran's medical history and 
findings as documented upon any prior 
audiological examination or treatment.  To 
the extent feasible, other evidence, to 
include lay statements, may be used to 
support a diagnosis or an assessment of 
etiology as related to service.

a.  Based on review of the claims folder and 
examination and interview of the Veteran, the 
examiner should provide an opinion as to 
whether it is at least as likely as not (i.e., 
to at least a 50 percent degree of 
probability) that any identified current 
hearing loss or tinnitus was caused or 
aggravated by active military service, to 
include any acoustic trauma or symptomatology 
shown therein; or that sensorineural hearing 
loss or tinnitus manifested in the year 
following discharge from active service; OR 
whether such a relationship to service is 
unlikely (i.e., a probability of less than 50 
percent.)

b.  The examiner should discuss evidence 
contained in the Veteran's STRs and post-
service lay and medical evidence as well as 
any medical principles in support of his or 
her conclusions.  In regard to the lay 
evidence of record, the examiner should note 
the multiple statements and testimony the 
Veteran submitted on his own behalf, regarding 
in-service and post-service symptoms and 
experiences, and the examiner should consider 
the credibility of those statements in light 
of confirming or contradicting evidence of 
record, including objective findings.

c.  Note:  The term "at least as likely as 
not" does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided that 
it is as medically sound to find in favor of 
causation as it is to find against it.

d.  Note:  The term "aggravated" in the 
above context refers to a permanent worsening 
of the underlying condition, as contrasted to 
temporary or intermittent flare-ups of 
symptomatology which resolve with return to 
the baseline level of disability.

e.  Note:  It is important that, if any 
opinion and supporting rationale cannot be 
provided without invoking processes relating 
to guesses or judgment based upon speculation, 
the reviewer/examiner should clearly and 
specifically so specify in the report, and 
explain why this is so.

2.  After the above development has been 
accomplished to the extent possible, 
readjudicate the Veteran's claims.  If any 
benefit sought on appeal remains denied, the 
Veteran and his attorney should be provided 
with a Supplemental Statement of the Case and 
given an appropriate period of time for 
response.  The case should then be returned 
to the Board, if in order.  

The purpose of this REMAND is to obtain additional development 
and to ensure due process.  The Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The Veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of 
the Board of Veterans' Appeals is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a final decision of the 
Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2010).

